Citation Nr: 1703843	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or a service-connected disability.

2.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama. 

The Veteran appeared at a Travel Board hearing in October 2013.

The service connection claim was remanded in November 2014 for further development.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted previously, the issue of entitlement to hypertensive heart disease was raised during a December 2009 VA examination.  This claim still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the service connection claim, the November 2014 Remand contains the following directive:  "If the examiner finds that any kidney disability is related to diabetes, the examiner must also provide an opinion as to whether it is at least as likely as not that hypertension was proximately caused by or proximately aggravated by the kidney disease."  The Board requested that the examiner provide a rationale for all opinions.  The January 2016 examiner opined that the Veteran's hypertension "was not caused by and/or worsened by" either the service-connected diabetes or the kidney dysfunction.  No rationale was provided with respect to the Veteran's kidney disease.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, on remand an addendum opinion is required.

The January 2016 examiner did provide a rationale with respect to the Veteran's diabetes.  Unfortunately, this opinion is also inadequate as she did not consider the favorable VA nexus opinions obtained in December 2009 and June 2016.  Thus, an addendum opinion must be obtained.  See id.

In the April 2010 rating decision on appeal, the RO also denied entitlement to an increased rating for diabetes mellitus.  In an undated correspondence received in May 2010, the Veteran indicated that he was "disagreeing with my Diabetes Mellitus-Type II for being currently 20 percent disabled."  The Board construes the May 2010 document as a timely Notice of Disagreement (NOD) with the April 2010 rating decision.  Thus, the April 2010 rating decision remains pending, and the RO is required to send the Veteran a Statement of the Case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA physician who provided the January 2016 opinion for an addendum medical opinion.  The claims file, to include a copy of this remand, must be made available for review.  The examiner must provide the following opinions:

(a) Is it at least as likely as not that the Veteran's hypertension was proximately caused by or proximately aggravated by his service-connected kidney disorder?  The examiner must provide a rationale for this opinion that considers the November 2015 diagnosis of hypertensive chronic kidney disease by Dr. Teter.

(b) Is it at least as likely as not that the Veteran's hypertension was proximately caused by or proximately aggravated by his service-connected diabetes mellitus?  The examiner must provide a rationale for this opinion that considers the December 2009 and June 2016 VA examination opinions by Dr. Cohen.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an increased rating for diabetes mellitus.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

3. Then, readjudicate the service connection claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






